                                                                                       FILED IN THE
1                                                                                  U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON



2                                                                             May 03, 2019
                                                                                  SEAN F. MCAVOY, CLERK
3

4
                               UNITED STATES DISTRICT COURT
5
                              EASTERN DISTRICT OF WASHINGTON
6

7    MANICHANH I.,1                                        No.     4:18-CV-05110-EFS

8                                    Plaintiff,

9                    v.                                    ORDER GRANTING IN PART
                                                           PLAINTIFF’S MOTION FOR
10   NANCY A. BERRYHILL, Commissioner                      SUMMARY JUDGMENT AND
     of Social Security,                                   DENYING IN PART DEFENDANT’S
11                                                         MOTION FOR SUMMARY
                                     Defendant.            JUDGMENT
12

13

14           Before the Court, without oral argument, are cross-summary-judgment

15   motions, ECF Nos. 12 & 13. Plaintiff Manichanh I. appeals the Administrative Law

16   Judge’s (ALJ) denial of benefits.2 Plaintiff contends the ALJ: (1) erred by not properly

17   assessing the vocational and educational elements, including Plaintiff’s literacy;

18   (2) failed to meet her step five burden; (3) improperly assessed Plaintiff’s medical

19   opinions; and (4) improperly discredited Plaintiff’s subjective complaints.3 The

20   Commissioner of Social Security (“Commissioner”) asks the Court to affirm the ALJ’s

21   1   To protect the privacy of social-security plaintiffs, the Court refers to them by first name and last
         initial. See LCivR 5.2(c). When quoting the Administrative Record in this order, the Court will
22       substitute “Plaintiff” for any other identifier that was used.
     2   ECF No. 1.
23   3   ECF No. 12 at 2.




                                       ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 1
1    decision. After reviewing the record and relevant authority, the Court is fully

2    informed. For the reasons set forth below, the Court grants Plaintiff’s Motion for

3    Summary Judgment in part and denies Defendant’s Motion for Summary Judgment

4    in part, and remands for further development of the record and findings.

5                                       I.      Standard of Review

6           On review, the Court must uphold the ALJ’s determination that the claimant

7    is not disabled if the ALJ applied the proper legal standards and there is substantial

8    evidence in the record as a whole to support the decision.4 “Substantial evidence

9    means more than a mere scintilla, but less than a preponderance. It means such

10   relevant evidence as a reasonable mind might accept as adequate to support a

11   conclusion.”5 The Court will also uphold “such inferences and conclusions as the

12   [ALJ] may reasonably draw from the evidence.”6

13          In reviewing a denial of benefits, the Court considers the record as a whole,

14   not just the evidence supporting the ALJ’s decision.7 That said, the Court may not

15   substitute its judgment for that of the Commissioner. If the evidence supports more

16   than one rational interpretation, a reviewing court must uphold the ALJ’s decision.8

17   Further, the Court “may not reverse an ALJ’s decision on account of an error that is

18   harmless.”9 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

19

20   4   Delgado v. Heckler, 722 F.2d 570, 572 (9th Cir. 1983) (citing 42 U.S.C. § 405(g)); Brawner v. Sec’y
         of Health & Human Servs., 839 F.2d 432, 433 (9th Cir. 1987).
21
     5   Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citations and
         internal quotation marks omitted).
     6   Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
22   7   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989).
     8   Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).
23   9   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).




                                       ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 2
1    nondisability determination,”10 and where the reviewing court “can confidently

2    conclude that no reasonable ALJ, when fully crediting the testimony, could have

3    reached a different disability determination.”11

4                    II. Facts, Procedural History, and the ALJ’s Findings12

5             Plaintiff Manichanh I. is 55 years old and lives in Tri Cities, WA. Plaintiff

6    filed an application for social security disability benefits and supplemental security

7    income on November 27, 2013, alleging a disability onset date of June 30, 2013.13

8    Plaintiff’s claim was denied initially and upon reconsideration.14 Plaintiff requested

9    a hearing before an ALJ on August 8, 2014, which was held on November 9, 2016.15

10   On August 16, 2017, the ALJ, Virginia M. Robinson, rendered a decision denying

11   Plaintiff’s claim.16

12            At step one,17 the ALJ found Plaintiff had not engaged in substantial gainful

13   activity since June 30, 2013, the alleged onset date.18

14            At step two, the ALJ found Plaintiff had the following severe medical

15   impairments: degenerative disc disease, carpal tunnel syndrome (CTS) of bilateral

16   wrists, depression, and anxiety.19

17

18   10   Id. at 1115 (quotations and citation omitted).
     11   Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015) (citation omitted).
     12   The facts are only briefly summarized. Detailed facts are contained in the administrative
19        hearing transcript, the ALJ’s decision, and the parties’ briefs.
     13   AR 15.
20   14   Id.
     15   Id.
21
     16   AR 27.
     17   The applicable five-step disability determination process is set forth in the ALJ’s decision, AR 16–
          17, and the Court presumes the parties are well acquainted with that standard process. As such,
22        the Court does not restate the five-step process in this order.
     18   AR 18
23   19   Id.




                                        ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 3
1            At step three, the ALJ found that Plaintiff did not have an impairment that

2    met the severity of a listed impairment.20

3            At step four, the ALJ found that Plaintiff had the residual functional capacity

4    (RFC) to perform light work.21 She found that Plaintiff can occasionally lift and/or

5    carry 20 pounds and can frequently lift and/or carry 10 pounds.22 She can also stand

6    and/or walk with normal breaks for a total of about six hours in an eight-hour

7    workday, and can sit with normal breaks for the same.23 She can frequently climb

8    ramps and stairs, but never climb ladders, ropes, or scaffolds.24 She may frequently

9    handle, balance, stoop, kneel, and crouch, and occasionally finger and crawl.25 The

10   ALJ noted that she should avoid concentrated exposure to extreme cold, vibration,

11   pulmonary irritants, and hazards such as dangerous machinery and unprotected

12   heights.26 The ALJ found the Plaintiff can perform simple routine tasks in a routine

13   work environment with simple work related decisions.27

14           In reaching these conclusions, the ALJ found that Plaintiff’s medically

15   determinable impairments could reasonably be expected to cause the alleged

16   symptoms.28 However, the ALJ found Plaintiff’s statements regarding the intensity,

17

18

19
     20   Id.
20   21   AR 20
     22   Id.
21
     23   Id.
     24   Id.
     25   Id.
22   26   AR 20.
     27   Id.
23   28   Id.




                                  ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 4
1    persistence, and limiting effects of those symptoms were not entirely consistent with

2    the evidence presented in the record.29

3            When determining Plaintiff’s RFC, the ALJ gave some weight to Dr. Alnoor

4    Virji, who provided a Disability Determination Explanation.30 The ALJ assigned

5    some but limited weight to the opinions of the DSHS physicians and the opinions of

6    Dr. Cheryl Hipolito.31 The ALJ assigned little weight to the Disability Determination

7    Services determination that the claimant did not have a severe mental

8    impairment.32 Finally, the ALJ assigned very limited weight to the opinion of Valene

9    Rives, LMHCA, and limited weight to the opinion of Plaintiff’s friend So

10   Phongsavath.33

11           At step five, the ALJ found Plaintiff was not able to perform any past relevant

12   work, including her job as a commercial institutional cleaner.34 However, given her

13   age, education, work experience, and RFC, the ALJ found there exist significant

14   numbers of jobs that Plaintiff could perform.35

15           The ALJ issued her decision to deny Plaintiff benefits on August 16, 2017.36

16   The Appeals Council denied Plaintiff’s request for review,37 making the ALJ’s

17

18

19
     29   Id.
20   30   AR 23; 123–33.
     31   AR 24.
21
     32   Id.
     33   Id.
     34   AR 25.
22   35   AR 26.
     36   AR 27.
23   37   AR 1.




                                  ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 5
1    decision the Commissioner’s final decision for the purposes of judicial review.38

2    Plaintiff filed this lawsuit on July 3, 2018.39

3                                III.   Applicable Law & Analysis

4         A.      The ALJ failed to meet her burden of proving Plaintiff’s literacy

5                 and education level.

6              Plaintiff argues that the ALJ improperly assessed her vocational and

7    educational elements in her step five analysis.40 Specifically, Plaintiff challenges the

8    ALJ’s findings that Plaintiff (1) had a “limited education,” (2) was able to

9    communicate in English, and (3) was literate.41 The Commissioner argues

10   substantial evidence existed to support the ALJ’s findings.42

11             At step five, the ALJ analyzed Plaintiff’s RFC under Rule 202.1043 and found

12   her to be not disabled.44 Under Rule 202.10, a claimant who (1) is “closely

13   approaching advanced age;”45 (2) has an education level of “limited or less,” but is “at

14   least literate and able to communicate in English”; and (3) has previous work

15   experience that is nonexistent or “unskilled,” should be found not disabled.46 The

16   ALJ explicitly found that Plaintiff had “limited” education,47 and implicitly found

17

18
     38  See 42 U.S.C. § 1383(c)(3); 20 C.F.R. §§ 416.1481, 422.210.
19   39  ECF No. 1.
     40  ECF No. 12 at 4.
20   41  Id. at 4–7.
     42  ECF No. 13 at 19.
     43 20 C.F.R. App’x 2 to Subpart P of Part 404, Rule 202.10.
21   44  AR 26.
     45  A person “closely approaching advanced age” is generally a claimant between ages 50–54.
22       20 C.F.R. § 404.1563.
     46  20 C.F.R. App’x 2 to Subpart P of Part 404, Rule 202.10.
23   47  AR 25.




                                   ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 6
1    that Plaintiff was “at least literate and able to communicate in English” by applying

2    Rule 202.10.48

3            Under the Social Security regulations, “illiteracy” is defined as “the inability

4    to read or write,”49 while the “ability to communicate in English” is defined as “the

5    ability to speak, read and understand English.”50 The Ninth Circuit has held that

6    these two requirements “will have inevitable overlap,” as “[i]t is reasonable . . . to

7    assume that one who is unable to speak and understand English will also be unable

8    to read and write English.”51 It is the Commissioner’s burden to establish that a

9    claimant is literate.52

10           The Social Security Administration (SSA) considers a claimant illiterate if he

11   or she “cannot read or write a simple message such as instructions or inventory lists

12   even though the person can sign his or her name.”53 Further, an illiterate person

13   generally “has had little or no formal schooling.”54 Depending on the claimant’s age,

14   impairments, and past work experience, illiteracy may render a claimant disabled.55

15           The Court finds the ALJ failed to fully develop the record with respect to

16   Plaintiff’s literacy and education. The ALJ found that Plaintiff “can speak and

17

18   48   AR 25; 20 C.F.R. App’x 2 to Subpart P of Part 404, Rule 202.10.
     49   20 C.F.R. § 404.1564(b)(1).
     50   20 C.F.R. §§ 404.1564(b)(5); 416.964(b)(5).
19   51   Chavez v. Dep’t of Health and Human Services, 103 F.3d 849, 852 (9th Cir. 1996).
     52   Silveira v. Apfel, 204 F.3d 1257, 1261–62 (9th Cir. 2000).
20   53   20 C.F.R. § 404.1564(b)(1).
     54   Id. The Court recognizes that Plaintiff attended school up through 10th grade, but her education
21        took place in Laos. AR 89. Further, the SSA considers “a person’s ability to communicate in
          English” when evaluating the claimant’s work capacity, “regardless of the amount of education
          the person may have in another language.” 20 C.F.R. §§ 404.1564(b)(5); 416.964(b)(5). Thus, the
22        Court focuses its inquiry on Plaintiff’s ability to communicate in English rather than her formal
          education.
23   55   See generally 20 C.F.R. App’x 2 to Subpart P of Part 404.




                                       ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 7
1    understand English.”56 She based this finding on Plaintiff’s completion of English as

2    a Second Language (ESL) classes to Level 3, the fact that she has worked in the

3    United States since her early 20s, and “evidence” in the record.57 However, the ALJ

4    did not make a specific finding as to Plaintiff’s literacy because she did not make any

5    finding regarding Plaintiff’s ability to write, despite the fact that an inability to write

6    may render a claimant illiterate. At the hearing, the Plaintiff stated: “I know the

7    alphabet and I’m able to communicate and I can write.”58 However, the ALJ failed to

8    further develop the record as to Plaintiff’s ability to write after she made this

9    statement, and included supporting facts in her opinion that are only related to

10   reading.59 She therefore failed to meet her burden of establishing whether Plaintiff

11   is literate,60 and the Court cannot affirm her finding that Plaintiff had limited

12   education.61

13           The ALJ’s error is not harmless because the ALJ’s determination of whether

14   Plaintiff is literate has consequences on the ALJ’s ultimate nondisability

15

16

17
     56   AR 23.
18   57   Id. The Court acknowledges that the VE’s testimony likely misstated the actual levels of mastery
          that accompany ESL Level 3. Compare Dictionary of Occupational Titles Appendix C:
          Components of the Definition Trailer (1991), https://occupationalinfo.org/appendxc_1.html#III
19        (defining capabilities of GED Level 3) with ESL LEVELS AND PROGRESSIONS (last visited April 25,
          2019) https://www.esl-languages.com/en/study-abroad/adults/levels-and-progression/index.htm
20        (defining capabilities of ESL Level 3). The ALJ relied on the VE’s testimony when making her
          explicit findings regarding Plaintiff’s ability to speak, read, and understand English. See AR 23.
21        On remand, the Court advises the ALJ to further develop the record as to the correct
          corresponding GED levels to ESL’s Level 3.
     58   AR 62.
22   59   See AR 23.
     60   Silveria, 204 F.3d at 1261–62.
23   61   AR 25.




                                       ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 8
1    determination.62        And because a claimant’s literacy and ability to understand

2    English overlap,63 the Court remands this matter to the ALJ to further develop the

3    record as to both of these issues and conduct a renewed step five/RFC analysis.

4              Because the Court is remanding the matter to the ALJ for a renewed step five

5    analysis—including but not limited to obtaining new VE testimony regarding

6    possible jobs for Plaintiff—the Court declines to address Plaintiff’s remaining

7    specific assignment of error regarding the ALJ’s meeting of her step five burden.

8         B.      The ALJ improperly discredited Plaintiff’s subjective complaints.

9              Plaintiff argues the ALJ offered improper reasons for discrediting Plaintiff’s

10   subjective complaints and testimony regarding the severity of her symptoms.64

11        i.      Legal Standard

12             The ALJ engages in a two-step analysis to determine whether a claimant’s

13   testimony regarding subjective pain or symptoms is credible. “First, the ALJ must

14   determine whether there is objective medical evidence of an underlying impairment

15   which could reasonably be expected to produce the pain or other symptoms

16   alleged.”65 In the present case, because the ALJ determined Plaintiff’s medical

17

18

19

20

21
     62   See Molina, 674 F.3d at 1115. See also 20 C.F.R. App’x 2 to Subpart P of Part 404, Rule 202.10
          (applicability and determination of not disabled is based in part on ALJ’s finding that the Plaintiff
          is “at least literate and able to communicate in English”).
22   63   See Chavez, 103 F.3d at 852.
     64   ECF No. 12 at 19–21.
23   65   Molina, 674 F.3d at 1112 (internal quotations and citations omitted).




                                        ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 9
1    impairment could “reasonably be expected to produce some of the alleged symptoms,”

2    she has met step one.66

3               “If the claimant meets the first test and there is no evidence of malingering,

4    the ALJ can only reject the claimant’s testimony about the severity of the symptoms

5    if [the ALJ] gives ‘specific, clear and convincing reasons’ for the rejection.”67 The ALJ

6    must make sufficiently specific findings “to permit the court to conclude that the ALJ

7    did not arbitrarily discredit [the] claimant’s testimony.”68 General findings are

8    insufficient.69 Courts may not second-guess ALJ findings that are supported by

9    substantial evidence.70

10              In making an adverse credibility determination, the ALJ may consider, among

11   other things, (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the

12   claimant’s testimony or between her testimony and her conduct; (3) the claimant’s

13   daily living activities; (4) the claimant’s work record; and (5) the nature, severity,

14   and effect of the claimant’s condition.71

15        ii.      Analysis

16              The Court finds the ALJ failed to satisfy the standards for rejecting

17   Plaintiff’s testimony regarding her symptoms because she presented only one

18

19

20
     66   AR 20.
21
     67   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d
          1028, 1036 (9th Cir. 2007)).
     68   Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (citation and quotations omitted).
22   69   Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).
     70   Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
23   71   Id. at 958–59.




                                     ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 10
1    specific reason supported by substantial evidence, and the ALJ cannot use that

2    reason alone to discredit Plaintiff.

3
              1) The ALJ’s reasons for discrediting Plaintiff’s testimony are
4                improper.
              First, the ALJ discredited Plaintiff because the ALJ believed her testimony
5
     regarding her ability to speak English conflicted with her actual capabilities.72 As
6
     outlined supra, the Court finds the ALJ did not make an appropriate determination
7
     regarding Plaintiff’s literacy and ability to communicate in English. The Court
8
     therefore cannot find substantial evidence in the record to support this reason for
9
     discrediting Plaintiff’s testimony.
10
              Second, the ALJ improperly discredited Plaintiff’s testimony due to her
11
     failure to follow recommended treatment.73 The ALJ may rely on “unexplained, or
12
     inadequately explained, failure to seek treatment or follow a prescribed course of
13
     treatment” to discredit a claimant’s alleged symptoms.74 However, the ALJ may only
14
     discredit a claimant who fails to follow prescribed treatment, not treatment that is
15
     merely recommended.75 Further, other Circuits have found that a claimant’s refusal
16
     to follow recommendations for surgery do not constitute failure to follow prescribed
17

18

19   72   AR 23. To further support this notion, the ALJ provides a statement by Dr. Hipolito saying that
          “Over the years, [Plaintiff] has been unable to obtain regular employment.” Id. The ALJ states
20        this is an example of Plaintiff “overstat[ing] her limitations and understat[ing] abilities” because
          Plaintiff had been employed as a janitor for 22 years. Id. Because the ALJ bases her reasoning in
21        Plaintiff’s ability to speak and understand English—about which the Court is remanding for
          further factfinding—the Court does not find this example to be substantial evidence supporting
          the ALJ’s reasoning.
22   73   Id.
     74   See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (emphasis added).
23   75   See generally SSR 18–3.




                                       ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 11
1    treatment, and cannot be used to discredit the claimant.76 Here, the ALJ discredited

2    Plaintiff “[m]ore significantly” due to her failure to “undergo the recommended carpal

3    tunnel surgery and injections.”77 This was not a proper reason for discounting

4    Plaintiff’s testimony because the surgery was recommended to Plaintiff, not

5    prescribed.78

6             Third, the ALJ improperly discredited Plaintiff’s testimony because she had

7    chronic hand pain for 8 to 10 years but worked as a janitor during this time.79 The

8    ALJ further discredited her testimony because her injury was found to be “unlikely

9    work-related” in a previous L&I claim.80 These reasons are not inconsistent with

10   Plaintiff’s subjective complaint testimony. An individual may experience pain while

11   continuing to work but later be found disabled. Further, a determination that the

12   injury is not work-related does not have bearing on whether she is disabled for Social

13   Security purposes. Thus, the Court cannot find these reasons to be “specific, clear,

14   and convincing.”81

15            Finally, the ALJ improperly reasoned that the timeline of events shows

16   Plaintiff stopped working “due to relocation, a reason other than her physical or

17

18   76   See, e.g., Teter v. Heckler, 775 F.2d 1104, 1107 (10th Cir. 1985) (“At most, the record supports a
          finding that surgery was recommended, but not prescribed. Recommendations, suggestions, and
          abstract opinions are not enough.”); Young v. Califano, 633 F.2d 469, 472–73 (6th Cir. 1980)
19        (failure to follow a “suggested” and recommended surgery did not constitute a “willful failure to
          follow prescribed treatment”).
20   77   AR 23 (emphasis added). The Court further notes that Plaintiff obtained an injection the day it
          was recommended, despite her hesitancy. AR 748.
21
     78   See, e.g., AR 749 (“I would recommend that you schedule with the orthopedic surgeon for
          consideration of surgery.”); 754–55 (if Plaintiff tested positive in additional testing, her orthopedic
          surgeon said that she “then can consider surgery”).
22   79   AR 23.
     80   Id.
23   81   Ghanim, 763 F.3d at 1163 (internal quotations and citation omitted).




                                       ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 12
1    mental impairments.”82 The ALJ stated Plaintiff “left her job shortly before her

2    divorce was final because she wanted to move out of the Seattle area,” and that

3    Plaintiff moved to Tri Cities because she had family here.83 The ALJ misstates the

4    record. Plaintiff correctly points out that in March 2013, Plaintiff was 49 years old

5    and still working as a custodian.84 At that time, records show she was divorced and

6    doing “lots of dating.”85 She had continued to work in April and May 2013,86 and she

7    only discussed moving to Tri Cities at the end of June 2013, long after she had been

8    divorced.87 This is inconsistent with the ALJ’s statement of the facts, therefore

9    substantial evidence does not exist to support the ALJ’s reasoning.88

10           An ALJ’s misstatement of facts about a claimant may be harmless error where

11   the Court can conclude from the record that the ALJ would have reached the same

12   result absent the error.89 However, the ALJ partially relied on this misstatement to

13   determine Plaintiff’s credibility. Further, the Court finds the ALJ presented no other

14   appropriate reasons to discount Plaintiff’s testimony apart from its conflicts with

15
     82   AR 23.
16
     83   Id.
     84   AR 720
     85   Id.
17   86   See, e.g., AR 739; 748.
     87   AR 770.
18   88   AR 23. The Court acknowledges that the following exchange took place in the administrative law
          hearing:
19           ALJ: “Did the divorce have anything to do with your decision to move to – move
             out of the Seattle area and leave your job?”
20           …
             CLMT: “Yes, we were not getting along at the time. I was working at the university
21           and he was working somewhere else, and we weren’t getting along and I wanted
             out of the area.”

22        AR 65. However, the Court does not find that this testimony alone provides substantial evidence
          to support the ALJ’s reasoning when the timeline of events the ALJ presented is inaccurate.
23   89   Molina, 674 F.3d at 1115.




                                     ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 13
1    medical evidence (see infra). Accordingly, the Court cannot find the ALJ would have

2    reached the same result absent this error. The error was therefore harmful.

3            2) The conflict between Plaintiff’s testimony and the objective
                medical evidence cannot be the sole reason for discrediting the
4               testimony.
             The ALJ cited several specific reasons why Plaintiff’s allegations conflicted
5
     with the objective medical evidence, including dozens of examples in the medical
6
     records of Plaintiff’s normal mental health appearance and physical functioning.90
7
     An ALJ may reasonably discount a claimant’s allegations if they “do not comport
8
     with objective evidence in her medical record.”91 However, the ALJ may not solely
9
     discredit a Plaintiff’s testimony because it conflicts with objective medical
10
     evidence92—thus, the ALJ must give other specific, clear, and convincing reasons
11
     supported by substantial evidence. As outlined above, the Court finds flaws in the
12
     ALJ’s remaining reasons for discrediting Plaintiff’s testimony, and the ALJ cannot
13
     discredit Plaintiff for conflicting with medical evidence alone. Thus, the Court
14
     remands this issue for further factfinding and development of the record regarding
15
     Plaintiff’s credibility.
16
             3) Remand is warranted for further factfinding regarding Plaintiff’s
17
                credibility and, relatedly, the opinions of all treating and
18              nontreating medical care providers.
             Because the ALJ partially discounted the opinions of Dr. Hipolito due to
19
     Plaintiff’s credibility,93 the ALJ is directed to reweigh the opinions of Dr. Hipolito
20

21
     90   AR 21–22. The Court commends the ALJ for her clear organization of this portion of her Opinion.
22   91   Bray v. Comm’r of Social Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009).,
     92   Rollins v. Massanari, 261 F.3d 85, 857 (9th Cir. 2001).
23   93   AR 24.




                                     ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 14
1    upon remand. The Court therefore declines to address Plaintiff’s assignments of

2    error regarding the opinions of Dr. Hipolito.

3               The Court further directs the ALJ to review her findings regarding the

4    opinions of Plaintiff’s remaining treating and nontreating medical sources, including

5    Dr. Virji. Because a medical opinion may be based partially on the claimant’s self-

6    reported symptoms,94 the claimant’s credibility may be an important factor in the

7    ALJ’s evaluation of the opinion. Thus, the Court declines to address Plaintiff’s

8    arguments regarding the opinion of Dr. Virji.

9          C.      The ALJ properly discounted the opinion of Valene Rives, LMHCA.

10              Plaintiff argues the ALJ improperly discounted the “other source” testimony

11   from Valene Rives, LMHCA.95 A licensed mental health counselor is not an

12   acceptable medical source.96 She is therefore considered an “other” source or “lay

13   witness.”97 An ALJ need only give “germane” reasons for rejecting an opinion from a

14   lay witness.98 The ALJ may also reject a lay witness opinion that contains an internal

15   conflict,99 and may permissibly reject “check-off reports that [do] not contain any

16   explanation of the bases of their conclusions.”100

17
     94    See Ghanim, 763 F.3d at 1162.
18   95    ECF No. 12 at 16–17.
     96    20 C.F.R. §§ 404.1502(a); 404.1513(a).
     97    See, e.g., Fisher v. Astrue, 429 Fed. App’x 649, 652 (9th Cir. 2011) (a licensed mental health
19         counselor is not an “acceptable medical source”).
     98    Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223–24 (9th Cir. 2010).
20   99    See Molina, 674 F.3d at 1112.
     100   Id. at 1111 (internal quotations and citations omitted). Plaintiff cites cases wherein the Courts
21         have found harmful an ALJ’s rejection of an opinion due to its check-box form. See ECF No. 12 at
           17. However, these cases are distinguishable from the present case because they considered the
           opinions of treating physicians or primary medical care providers who are generally afforded
22         great deference, not other sources such as Ms. Rives. See Trevizo v. Berryhill, 871 F.3d 664, 677
           n. 4 (9th Cir. 2017) (“[T]he ALJ was not entitled to reject the responses of a treating physician
23         without specific and legitimate reasons for doing so, even where those responses were provided




                                       ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 15
1              The ALJ presented germane reasons for affording very limited weight to

2    Ms. Rives’ testimony. First, the ALJ rejected her testimony because it was in the

3    form of a check-box,101 which is a germane reason because the opinion was not

4    supported by explanations for the check-box conclusions.102 The ALJ also stated the

5    mental limitations Ms. Rives opined were “extreme and not supported by

6    longitudinal records.”103 Additionally, the ALJ found that Ms. Rives’ testimony that

7    Plaintiff has “marked” limitations on her ability to navigate to and remember

8    locations “conflicts with [Plaintiff’s] actual abilities and activities,” including her

9    ability to drive her car and navigate successfully.104 The ALJ also stated that Ms.

10   Rives’ opinion conflicted internally by opining that Plaintiff had “marked”

11   impairment to understand even “very short and simple instructions,” yet also opined

12   that she had only “mild” limitations on her ability to “carry out very short and simple

13   instructions.”105 These inconsistencies are appropriate and germane reasons,106

14   therefore the ALJ did not improperly reject Ms. Rives’ testimony.

15

16
           on a ‘check-the-box’ form . . . indeed; agency physicians routinely use [check-the-box] forms to
           assess the intensity, persistence, or limiting effects of impairments.”); Popa v. Berryhill, 872 F.3d
17         901, 907 (9th Cir. 2017) (wherein the opinion was by a person who holds a Ph.D. in nursing and
           was a primary care medical provider, an ALJ improperly discounted the check-box form “under
18         these circumstances”). See also Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996) (rejecting check-
           off psychological evaluations permissible where the opinions “did not contain any explanation of
           the bases of their conclusions”). There is no evidence that, as a counselor, Ms. Rives was a primary
19         medical care provider for Plaintiff, and she is certainly not a treating physician to be afforded
           great deference. Moreover, the Court notes that Ms. Rives states in her opinion that Plaintiff was
20         being treated by a treatment team containing “at least one MD or PhD,” but that her stated
           opinions in the check boxes did not reflect the opinions of the treatment team. AR 487.
21
     101   AR 24.
     102   AR 485–87; see also Molina, 674 F.3d at 1111.
     103   AR 24.
22   104   Id.
     105   Id.; AR 485.
23   106   Molina, 674 F.3d at 1112; see also Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005).




                                        ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 16
1                                      IV.    Conclusion

2           For the reasons discussed above, the Court reverses the ALJ’s decision and

3    remands for the ALJ to (1) conduct further factfinding regarding Plaintiff’s literacy

4    and education; (2) conduct further factfinding regarding Plaintiff’s credibility and

5    subjective complaints; and (3) reconsider the opinions of treating and nontreating

6    physicians in light of the ALJ’s determinations of Plaintiff’s credibility. The ALJ

7    should conduct any additional proceedings, including further development of the

8    record, as she sees fit.

9           Accordingly, IT IS HEREBY ORDERED:

10          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is GRANTED

11                 IN PART.

12          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 13, is

13                 DENIED IN PART.

14          3.     This case is REMANDED to the Commissioner of Social Security

15                 pursuant to 42 U.S.C. § 405(g) for further proceedings consistent with

16                 this Order.

17          4.     JUDGMENT is to be entered in the Plaintiff’s favor.

18          5.     The case shall be CLOSED.

19          /

20          /

21          /

22

23



                                 ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 17
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 2nd       day of May 2019.

4                                   s/Edward F. Shea
                                      EDWARD F. SHEA
5                             Senior United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                 ORDER ON CROSS SUMMARY JUDGMENT MOTIONS - 18
